Campbell, J.,
delivered tbe opinion of tbe court.
Plaintiffs sued’ defendant- for defamation of tbeir character as merchants, by writing and sending a false and slanderous letter to tbe insurance company in which plaintiffs, bad their stock of goods insured when they were destroyed -by fire. Defendant pleaded not guilty, and gave notice-with his plea that be would offer evidence on the trial to prove that there was a current rumor in the neighborhood of plaintiffs, which defendant- had reason to believe, of what defendant had communicated by his-letter to the insurance company, and that defendant and the insurance company are alike interested in having said rumor investigated, and said letter was a private and confidential ' communication made with a view to such-investigation, and not in malice.- The- defendant had a verdict and judgment, and plaintiffs presented a writ of error to the judgment overruling their motion for a new trial.
We are not prepared to say that the court erred in its ruling upon the admissibility of evidence, nor do we feel authorized to disturb the judgment overruling the motion for a new trial on the ground that the verdict is contrary to the evidence.
The refusal of the court to give the instruction on the subject of punitive damages is not ground for reversal, since the verdict was against plaintiffs, and this instruction' could affect only the quantum of damages. But it was manifestly erroneous to refuse the 10th instruction asked by plaintiffs, and to give the 6th instruction for defendant.
. The 10th instruction asked by plaintiffs is: 4‘If the jury believe from the evidence that defendant wrote and published the alleged libelous letter maliciously, with intent to injure *584plaintiffs, it is not necessary that plaintiffs should prove any actual or special damages. The law presumes damages without proof.”
The 6th instruction given for defendant is : “ That, to entitle plaintiffs to recover, the jury must be satisfied from the evidence that Rutledge wrote the letter in malice; and then only for such damages as plaintiffs sustained as proved before them.”
The refusal of the one and giving the other were equivalent to a declaration to the jury that, to entitle plaintiffs to recover for a malicious libel clearly proved, they must have shown some actual damages sustained by them from such 'libel. This is not the law. If defendant was guilty plaintiffs were entitled to recover such damages as the jury might award, and they, without proof of any actual damages, might find a verdict for an amount sufficient to punish defendant for the wrong done in libeling plaintiffs. The jury should have been so instructed, and then left to consider whether all the facts showed that defendant was guilty as charged in plaintiffs’ declaration, and if they thought so they should have found for plaintiffs such damages as they thought proper. The action of the court upon the instructions under review may have caused the verdict for defendant. The jury may have thought defendant guilty, but found him not guilty because not satisfied that plaintiffs had sustained any damages from the act of defendant. The fact that plaintiffs had been paid the amount of the policy of insurance, and had subsequently prospered as merchants, may have led the jury to conclude that they had suffered no real injury from the letter of defendant, and therefore they should, under the instructions of the court, find for defendant.
The judgment will be reversed, venire de novo awarded, and cause remanded.